 Case 2:21-cv-00522-JLB-MRM Document 1 Filed 07/14/21 Page 1 of 6 PageID 1



101265-8
                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION
                                    Case No. 2:21-cv-522



 EDGARDO MIGUEL PEREZ,

           Plaintiff,

 vs.

 BJ'S WHOLESALE CLUB, INC.,

      Defendant.
 ____________________________/


                             DEFENDANT’S NOTICE OF REMOVAL

           Defendant, BJ'S WHOLESALE CLUB, INC., (hereinafter, “BJ’s”), by and through the

undersigned counsel, and pursuant to 28 U.S.C. §§ 1441 and 1446, hereby removes this action to

the United States District Court for the Middle District of Florida, Fort Myers Division, on the

basis of diversity jurisdiction, and states as follows:

 1.        The Plaintiff filed suit against BJ’s on May 27, 2021 in the Twentieth Judicial Circuit Court

           in and for Lee County, Florida (“State Court Action”). See Complaint attached as Exhibit

           A.

 2.        The State Court Action is styled as Edgardo Miguel Perez v. BJ’s Wholesale Club, Inc.,

           Case No. 2021-CA-003239. See Copies of All State Court Action Pleadings attached as

           Composite Exhibit B.

 3.        Based on its Complaint, the Plaintiff seeks damages for an alleged slip-and-fall incident

           that he claims occurred on August 2, 2020 at a BJ’s store located at 1929 NE Pine Island

           Rd. Cape Coral, Florida. See Ex. A, ¶ 7.
Case 2:21-cv-00522-JLB-MRM Document 1 Filed 07/14/21 Page 2 of 6 PageID 2




4.   Pursuant to 28 § USC 1441(a), a party may remove an action to federal court if the action

     is one over which the Federal Court has subject matter jurisdiction.

5.   District courts have original jurisdiction over actions in which the requirements for

     diversity jurisdiction are satisfied. 28 U.S.C § 1332. Diversity jurisdiction requires (1)

     complete diversity of citizenship among the parties, and (2) an amount in controversy in

     excess of $75,000. Id. at § 1332(a).

6.   Under 28 § U.S.C. 1446(b), the party seeking removal must file a Notice of Removal within

     thirty (30) days from receipt of the initial pleading or the service of summons. See 28

     U.S.C. § 1446(b).

7.   BJ’s was served with the Plaintiff’s Complaint on June 25, 2021. See Ex. B, Verified

     Return of Service.

8.   No further state court proceedings in this litigation have taken place as of the date of this

     Notice of Removal. Accordingly, this Notice of Removal is timely filed.

9.   As discussed below, federal jurisdiction exists because 1) there is complete diversity of

     citizenship among the parties; and 2) the amount in controversy exceeds $75,000, exclusive

     of interests and costs. Specifically, Plaintiff is a Florida citizen and BJ’s is a Delaware

     corporation with its principal place of business in Massachusetts. Additionally, the amount

     in controversy exceeds $75,000 as evidenced by the Plaintiff’s presuit demand letter.

     Therefore, the requirements for diversity jurisdiction are satisfied and removal is proper.

     See 28 U.S.C § 1332(a). In support of its Notice of Removal, the Defendant attaches this

     Memorandum of Law and states:




                                              2
 Case 2:21-cv-00522-JLB-MRM Document 1 Filed 07/14/21 Page 3 of 6 PageID 3




                                          MEMORANDUM OF LAW

      I.      REMOVAL IS PROPER PURSUANT TO 28 U.S.C. § 1332

           A. Complete Diversity of Citizenship Exists

           As a general matter, diversity jurisdiction requires complete diversity—that is, every

plaintiff must be diverse from every defendant. Palmer v. Hosp. Auth., 22 F.3d 1559, 1564 (11th

Cir. 1994). Such a requirement is met in this case where the parties are citizens of different states.

Specifically, it is apparent from the face of the Complaint, that the Plaintiff is a citizen of the State

of Florida. See Ex. A, ¶ 2 (“Plaintiff . . . was a resident of Lee County, Florida”). See also Jones

v. L. Firm of Hill & Ponton, 141 F. Supp. 2d 1349, 1355 (M.D. Fla. 2001) (recognizing

presumption that a party is a citizen of the state domiciled when suit is filed).

           BJ’s, on the other hand, is not a citizen of Florida. For purposes of diversity jurisdiction, a

“corporation shall be deemed to be a citizen of every state by which it has been incorporated and

of the State where it has its principal place of business.” Advanced Construction and Renovation,

Inc. v. Mt. Hawley Ins. Co., 2018 WL 797073 at *2 (S.D. Fla. Feb. 9, 2018). BJ’s is incorporated

in the State of Delaware and has its principal place of business in Westborough, Massachusetts.

See Fla. Division of Corporations 2021 Annual Report attached as Exhibit C. BJ’s, then, is

deemed a citizen of the states of Delaware and Massachusetts. As such, Defendant has satisfied its

burden to show that complete diversity of citizenship exists.

           B. The Amount In Controversy Exceeds $75,000

           Where a plaintiff has not pled a specific amount of damages, the removing party must

establish the amount in controversy by a preponderance of the evidence. Williams v. Best Buy Co.,

269 F.3d 1316, 1319 (11th Cir. 2001). A defendant “may introduce its own affidavits, declarations,

or other documentation to meet its burden.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 755



                                                     3
 Case 2:21-cv-00522-JLB-MRM Document 1 Filed 07/14/21 Page 4 of 6 PageID 4




(11th Cir. 2010). Such evidence is permissible to consider if the facts alleged existed at the time of

removal. Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 949 (11th Cir. 2000).

       Accordingly, as a document that exists at the time of removal, pre-suit demand letters,

including facts contained therein, may be submitted as evidence to demonstrate that the amount in

controversy exceeds $75,000. See, e.g., Moraguez v. Walgreen Co., 2015 WL 7863008, (M.D. Fla.

Dec. 3, 2015) (finding pre-suit demand letter alleging damages of $100,000 sufficient to establish

amount in controversy); Hernandez v. Burlington Coat Factory of Fla., LLC, 2015 WL 5008863,

(M.D. Fla. Aug. 20, 2015) (finding demand letter supported by medical records sufficient to

plausibly allege that the amount in controversy exceeds $75,000).

       Here, the amount in controversy requirement is not apparent from the face of the Complaint

as the Plaintiff has made an unspecific demand for damages. See Ex. A, ⁋ 1. Nonetheless, the

Plaintiff’s pre-suit demand letter and the facts contained therein show by a preponderance of the

evidence that the amount in controversy exceeds $75,000. See Presuit Demand Letter attached

as Exhibit D. The Presuit Demand Letter, supported by medical records, includes damages for

past and “future medical expenses, including pain and suffering, disability, physical impairment,

mental anguish, and loss of capacity for the enjoyment of life.” Id. Therefore, BJ’s has established

the requisite amount in controversy.

       In sum, this Court has jurisdiction in accordance with 28 U.S.C. § 1332 because the amount

in controversy exceeds $75,000.00, exclusive of interests and costs, and complete diversity of

citizenship is met given that the action involves the Plaintiff, a citizen of Florida, and Defendant,

a citizen of Delaware and Massachusetts. See 28 U.S.C. §§ 1332, 1441(a). Accordingly, removal

to this Court is proper.




                                                  4
 Case 2:21-cv-00522-JLB-MRM Document 1 Filed 07/14/21 Page 5 of 6 PageID 5




       As set forth in 28 U.S.C. § 1446(d), BJ’s will file a Notice of Filing Notice of Removal

with the Clerk of Court for the Twentieth Judicial Circuit, in and for Lee County, Florida and will

provide written notice of this Notice of Removal to all parties via e-service. A copy of the Notice

of Filing is attached as Exhibit E.

Dated: July 14, 2021

                                             Respectfully submitted,


                                             /s/ Julie A. Campbell
                                             Julie A. Campbell, Esquire
                                             Florida Bar No. 50134
                                             Giselle Guzman, Esquire
                                             Florida Bar No. 1025979
                                             WICKER SMITH O'HARA MCCOY & FORD, P.A.
                                             9132 Strada Pl., Suite 400
                                             Naples, FL 34108
                                             Phone: (239) 552-5300
                                             Fax: (239) 552-5399
                                             gguzman@wickersmith.com
                                             jcampbell@wickersmith.com
                                             Attorneys for BJ’s Wholesale Club, Inc.



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the Clerk
of Court using the CM/ECF system on July 13, 2021, and the foregoing document is being served
this day on all counsel or parties of record on the Service List below, either via transmission of
Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those
counsel or parties who are not authorized to receive Notices of Electronic Filing.


                                                _/s/ Julie A. Campbell____________
                                                Julie A. Campbell, Esquire




                                                5
 Case 2:21-cv-00522-JLB-MRM Document 1 Filed 07/14/21 Page 6 of 6 PageID 6




                                 SERVICE LIST

Natalie A. Martinez, Esquire
Pacin Levine, P.A.
1150 NW 72nd Avenue, Suite 600
Miami, FL 33126
Telephone:    (305) 760-9085
Facsimile:    (786) 800-3611
bipleadings@pl-law.com




                                      6
